510 F.2d 359
184 U.S.P.Q. 707
CIRCUIT-STIK, INC., a California Corporation, Plaintiff-Appellant,v.BISHOP GRAPHICS, INC., a California Corporation, andInternational Rectifier Corporation, a CaliforniaCorporation, Defendants-Appellees.
No. 72--2876.
United States Court of Appeals,Ninth Circuit.
Feb. 3, 1975.

Keith D. Beecher (argued), Los Angeles, Cal., for plaintiff-appellant.
Allen M. Shapiro (argued), Sherman Oaks, Cal., for defendants-appellees.
Before VAN OOSTERHOUT,* KOELSCH and HUFSTEDLER, Circuit Judges.
OPINION
KOELSCH, Circuit Judge:


1
Circuit-Stik, Inc., appeals from an adverse judgment of the district court declaring all nine claims of its United States Patent No. 3538389 invalid on grounds of anticipation and obviousness.  We conclude that the court's factual determinations are supported by the evidence and that its conclusion is correct.


2
The patent deals with electronic circuit boards--more particularly with the grouping and attachment of 'sub-elements' (i.e., component units) of an electrical circuit to the surface or board supporting the whole.  As suggested by plaintiff's corporate name 'Circuit-Stik,' the component sub-elements are capable of being 'adhesively affixed' to such boards.


3
The grouping together initially of parts into sub-elements prior to integrating them into the whole is not new in the art.  Although it may be true that prior art sub-elements were attached to the entire circuit by plugs, while those covered in the claims are attached by adhesive, and that the use of adhesive makes it somewhat easier to design circuits, these differences are not of such substance as to constitute patentable invention.


4
Nor can we conclude that the trier of fact erred in concluding that the application of a 'pressure sensitive' adhesive to the surface of the sub-element which contacts the circuit board or the backing of the exposed surface of the pressure sensitive adhesive with a strip of 'release paper' to protect the adhesive from engaging other objects prior to attachment of the sub-element to the circuit board is beyond the ken of the proverbial ordinary mechanic skilled in the art.


5
Affirmed.



*
 The Honorable Martin D. Van Oosterhout, United States Circuit Judge for the Eighth Circuit, sitting by designation